Citation Nr: 0839494	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  03-26 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right inferior alveolus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1969 and from November 1972 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denying service connection for squamous 
cell carcinoma of the right inferior alveolus.  In December 
2005, the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The case was remanded for 
additional development in March 2006.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record includes diagnoses of squamous 
cell carcinoma of the right inferior alveolus, but does not 
demonstrate the disorder is associated with any established 
event, injury, or disease during active service.


CONCLUSION OF LAW

Squamous cell carcinoma of the right inferior alveolus was 
not incurred in or aggravated by service nor as a result of 
any established event, injury, or disease during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran in 
letters from the RO dated in May 2003 and April 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Although the veteran 
testified that he had made trips into Vietnam while serving 
in Thailand, VA efforts to verify such service were 
unsuccessful.  The veteran's service records and service 
department reports addressing the activities of his company 
do not support his claim.  The National Personnel Records 
Center reported in May 2007 that there were no records 
indicating the veteran was exposed to herbicides.  

The Board notes that a September 2008 supplemental statement 
of the case (SSOC) reported that "[a]ccording to the 
Compensation and Pension Staff, your unit has recognized 
Agent Orange exposure outside of Vietnam."  The Board finds, 
however, that this statement is inconsistent with the August 
2008 report from a Compensation and Pension Policy Staff 
employee and with the subsequent decision without further 
development of the September 2008 SSOC.  The August 2008 VA 
report, in fact, noted that reports had been seen indicating 
some herbicides were used sporadically for foliage control on 
the perimeters of air bases, but there was no evidence of the 
amount or type used or locations specified.  It was 
specifically noted that "[t]hese facts are not sufficient to 
establish [Agent Orange] exposure based solely on service in 
Thailand or at any of the locations identified."  The Board 
also notes that the veteran has provided inconsistent 
statements over the years as to having served in Vietnam and 
his unsubstantiated statements are considered be of little 
probative weight.  The veteran's statements of having been 
exposed to chemical agents used to clear vegetation during 
base construction projects in Thailand are considered to be 
too vague to warrant an additional search.  VA has made 
adequate efforts to assist the veteran in substantiating this 
claim and further attempts to obtain additional evidence 
would be futile.  The action requested by the Board in its 
March 2006 remand was substantially completed.

In the absence of any probative evidence establishing an 
event, injury, or disease in service possibly related to the 
veteran's squamous cell carcinoma of the right inferior 
alveolus, the Board finds a VA medical opinion is not 
required.  The available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008). 

Certain disorders associated with herbicide agent exposure in 
service, including respiratory cancers and alveolar soft part 
sarcoma, may be presumed service connected.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.

It is significant to note that under the authority granted by 
the Agent Orange Act of 1991 and the Veterans Education and 
Benefits Expansion Act of 2001, VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not applicable for oral cancers.  See 72 Fed. Reg. 
32,395 (Jun. 12, 2007).  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held, however, 
that when a claimed disorder is not included as a presumptive 
disorder direct service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact "incurred" during the service.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, the veteran asserts that he developed throat 
cancer as a result of herbicide exposure during active 
service.  Service department records show he served in 
Thailand from November 1966 to November 1968.  There is no 
verified evidence of service in Vietnam or specific herbicide 
exposure.  VA medical records show the veteran received 
treatment for a right oral cavity cancer in July and August 
2002.  No opinions as to etiology were provided.

Based upon the evidence of record, the Board finds the 
veteran's squamous cell carcinoma of the right inferior 
alveolus was not present during active service and that it 
was not incurred as a result of service.  There is also no 
probative evidence demonstrating this disorder is related to 
an established event, injury, or disease in service and no 
competent evidence indicating the disorder was incurred as a 
result of exposure to Agent Orange.  The available evidence 
shows the disorder was first manifest approximately 30 years 
after service.

While the veteran may sincerely believe his squamous cell 
carcinoma of the right inferior alveolus was incurred as a 
result of service, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the Board finds 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the right inferior alveolus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


